The CouRT refused to hear any explanation from the jurors implicated, and refused to suffer any of them to testify in regard to the misbehavior.
CRanch, C. J.,
said that if the jurors implicated could be heard, it must be as witnesses; and then the other jurors must be examined, which would produce mutual recriminations; and that the general rule in this court, and in other courts, is, not to hear the testimony of jurors upon an allegation of misbehavior.
The Court refused to grant a new trial.
The Court said they should not sign a bill of exceptions, as the Supreme Court of the United States had decided that a writ of error would not lie to the refusal of a new trial.